Citation Nr: 0832394	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  06-39 125	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  The service department has also verified that 
he served on active duty for training (ACDUTRA) from in June 
1971 and July 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

Although the August 2006 rating decision currently on appeal 
denied the veteran's claim of entitlement to service 
connection for PTSD on its merits, the Board has a duty, 
under applicable law, to initially address the "new and 
material evidence" requirement in this claim.  If it is 
found that no new and material evidence has been submitted, 
the merits of the claim may not be considered.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  
Accordingly, the Board has recharacterized the issue to 
reflect the appropriate adjudicatory consideration of the 
veteran's claim, as indicated on the title page of this 
decision.

The merits of the veteran's claim for service connection for 
PTSD will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A March 2002 Board decision denied service connection for 
PTSD on the basis that there was no current diagnosis of 
PTSD.  The veteran and his then accredited representative 
were provided with copies of the Board's decision.

3.  The evidence received since the March 2002 Board 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that any defect with respect to content or the timing of the 
receipt of the notice requirements is harmless error in the 
case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome noted below, no conceivable prejudice to 
the veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the applicable 
notification and assistance duties, would not be justified.

Analysis

The veteran is seeking to reopen his claim of entitlement to 
service connection for PTSD.  The claim for a psychiatric 
disorder was originally denied in an April 1985 rating 
decision, subsumed by a January 1988 Board decision on the 
basis that there was no evidence that the disorder was 
incurred in service, within a year of his discharge from 
service or caused by the veteran's service or any service-
connected disability.  In a subsequent March 2002 Board 
decision, the veteran's claim for service connection for PTSD 
was reopened and denied on the basis that there was no 
current diagnosis.  Unless the Chairman of the Board orders 
reconsideration, all decisions of the Board are final on the 
date stamped on the face of the decision.  38 C.F.R. 
§ 20.1100; see also 38 U.S.C.A. §§ 511(a), 7103(a), 7104(a).  
Because the record does not reflect that the veteran or a 
representative, or the Board requested reconsideration of the 
March 2002 Board decision, that decision is final based on 
the evidence then of record.  Id.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims file subsequent to 
the March 2002 decision includes private medical records, in 
particular, an August 2005 psychiatric evaluation, and an 
April 2006 VA examination report as well as the veteran's own 
assertions.  The Board has thoroughly reviewed the evidence 
associated with the claims file subsequent to the March 2002 
Board decision and finds that this evidence constitutes new 
and material evidence which is sufficient to reopen the 
previously denied claim for service connection for PTSD.  
This evidence is certainly new, in that it was not previously 
of record.  The Board also finds the August 2005 private 
psychiatric evaluation to be material.  In this regard, the 
private psychiatrist diagnosed recurrent PTSD and opined that 
it resulted from his experiences in Vietnam.  The Board must 
presume the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the claim and may not assess its probative 
weight in relation or comparison to other evidence for 
reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to be 
presumed unless evidence is inherently incredible or beyond 
competence of witness).  As such, the Board finds that this 
evidence provides a medical opinion relating a current 
disorder to the veteran's military service, and thus, it 
relates to an unestablished fact necessary to substantiate 
the claim.  Therefore, the August 2005 private psychiatric 
evaluation raises a reasonable possibility of substantiating 
the claim.  Accordingly, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
previously denied claim for service connection for PTSD.  
However, as will be explained below, the Board is of the 
opinion that further development is necessary before the 
merits of the veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
to this extent only, the appeal is granted.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for PTSD, the Board may 
proceed with adjudication of this claim only after ensuring 
compliance with VA's duties to notify and assist the veteran.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).

The Board notes that the evidence of record includes a May 
1982 letter to the veteran from the Social Security 
Administration (SSA) notifying him that he had been awarded 
disability benefits.  The United States Court of Appeals for 
Veterans Claims (Court) has held that VA must obtain Social 
Security Administration decisions and records which may have 
a bearing on the veteran's claims.  Waddell v. Brown, 5 Vet. 
App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); 
Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the 
Court finds that, "[i]n the context of the duty to assist in 
obtaining records, the relevance of the documents cannot be 
known with certainty before they are obtained."  Hyatt v. 
Nicholson, 21 Vet. App. 390 (2007).  There is no indication 
that any effort has been made to secure the SSA decision 
awarding such benefits or any associated medical records.  If 
such SSA decision and medical records exist, they should be 
obtained and incorporated into the claims files.  38 U.S.C. 
§ 5103A (West 2002).  

The Board further notes that the veteran's most recent VA 
treatment records are dated in January 2006.  Copies of any 
available VA records subsequent to that time need to be 
obtained and incorporated in the claims files.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment 
records should be associated with the claims file.  38 U.S.C. 
§ 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  VA should also request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.  

2.  VA should obtain any VA treatment 
records, dating from January 2006 to the 
present, and associate the records with 
the veteran's claims files.

3.  Thereafter, the RO should adjudicate 
the issue of service connection for PTSD 
on a de novo basis.  If the issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


